ITEMID: 001-91030
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: MELNIK v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: The applicant, Mr Stepan Aksentyevich Melnik, is a Russian national who was born in 1929 and lives in Monino, Moscow Region. The applicant was represented by Ms L. Alekseyeva, a lawyer practising in Moscow. The Russian Government (“the Government”) were represented by Mr P. Laptev, former Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant, a former military officer, lives in a municipal flat. In November 1998 he asked the Monino housing maintenance authority to transfer to him the title to that flat. His request was rejected because Monino was a “restricted military settlement” and Russian law prohibited the transfer of title to housing premises in such settlements.
In 2002 the applicant unsuccessfully repeated his request.
On 14 March 2002 the applicant challenged before the Supreme Court of the Russian Federation Government's decree no. 752-p by which the town of Monino was included in the list of “restricted military settlements”. He claimed that the decree infringed his right to receive title to the flat.
On 17 July 2002 the Supreme Court dismissed the claim, holding, in so far as relevant, as follows:
“By virtue of section 15 of the Federal Law “On Status of Military Personnel” particular status is given to restricted military settlements in order to assign housing premises to military authorities for subsequent distribution of housing premises among military servicemen and other persons connected to the military service...
The applicant's arguments that the disputed regulation contradicts Article 19 §§ 1 and 2 and Article 35 § 2 of the Russian Constitution [and] violates his right to acquire title to the flat where he lives are ill-founded because the contested Government's regulation sets out the list of restricted military settlements which have housing premises. The prohibition on transferring the title to housing premises in restricted military settlements was established by section 4 of the RSFSR Law no. 1541-1 of 4 July 1991 “On Privatisation of Housing Premises in the Russian Federation”..., other legal acts of the Russian Federation and the constituencies of the Russian Federation, and not by the contested regulation.”
The applicant appealed against that judgment. He also sought leave to appear before the appeal court.
On 12 August 2002 the Appellate Division of the Supreme Court notified the applicant that the appeal hearing was scheduled for 10.40 a.m. on 5 September 2002.
On 5 September 2002, at 10.30 a.m., the applicant, accompanied by two witnesses, arrived at the courthouse. According to the witnesses' statements, presented to the Court by the applicant, a clerk told them that they were third in the queue and instructed them to wait by courtroom no. 440. They had been waiting for three hours when judges leaving the courtroom for lunch told them that the applicant's case had already been examined.
The Appellate Division of the Supreme Court upheld the judgment of 17 July 2002. It noted that the town of Monino had been included in the list of restricted military settlements in 1981. By regulation no. 752-p of 1 June 2000 the Government merely confirmed that the town of Monino was a restricted military settlement which included housing premises. On 4 July 1991 the Law “On Privatisation of Housing Premises in the Russian Federation” (“the Privatisation of Housing Act”) was adopted. It granted individuals the right to acquire title to State and municipal-owned flats of which they had taken possession on the basis of a social tenancy agreement. At the same time, section 4 of that law prohibited the transfer of title to State and municipal owned flats to individuals in restricted military settlements. The Appellate Division stressed that the applicant should have challenged that legal provision in the Privatisation of Housing Act and not the Government's regulation.
